                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 WILLIAM M. TAYLOR,                          )
                                             )        Civil Action No. 18 – 1579
                           Plaintiff,        )
                                             )        Magistrate Judge Lisa Pupo Lenihan
                      v.                     )
                                             )
 SGT. CHESMER, et al.,                       )
                                             )
                           Defendants.       )




                                             ORDER

        The Plaintiff in this matter has submitted for filing a complaint without a filing fee or the

forms required to proceed in forma pauperis in a civil rights case. This action may not proceed

unless the Plaintiff either,

        (1) tenders to the “Clerk, U.S. District Court” a statutory filing fee in the amount of

            $400.00, or,

        (2) files a properly completed application to proceed in forma pauperis, along with an

            authorization form and a certified copy of his prison account statement for the six (6)

            months preceding the filing of the complaint. An application to proceed in forma

            pauperis and authorization form are enclosed.

        Therefore,

        IT IS HEREBY ORDERED this 26th day of November, 2018 that the Clerk of Court

mark this case CLOSED.


                                                  1
       IT IS FURTHER ORDERED that the Plaintiff may submit a motion to proceed in

forma pauperis, along with a certified copy of the inmate account statement for the six (6)

months preceding the filing of the complaint.        If that motion is granted, the case will be

reopened.

       IT IS FURTHER ORDERED that the Plaintiff may reopen this case by paying the

$400.00 filing fee.

       AND IT IS FURTHER ORDERED that the Plaintiff is allowed fourteen (14) days from

this date to appeal this order to a District Judge pursuant to Rule 72.C.2 of the Local Rules.

Failure to appeal within fourteen (14) days may constitute waiver of the right to appeal.


                                                             /s/ Lisa Pupo Lenihan
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge


cc: William M. Taylor
    HN2880
    SCI Greene
    175 Progress Drive
    Waynesburg, PA 15330




                                                 2
